UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7015



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


FREDERICK DOUGLAS HOOKS,

                                            Defendant - Appellant.


                            No. 05-7075



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


FREDERICK DOUGLAS HOOKS,

                                            Defendant - Appellant.


Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CR-02-547; CA-05-346-1)


Submitted:   October 20, 2005          Decided:     October 31, 2005


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Dismissed by unpublished per curiam opinion.


Frederick Douglas Hooks, Appellant Pro Se. LeDora Knight, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

            Frederick Douglas Hooks seeks to appeal the district

court’s orders denying as untimely his 28 U.S.C. § 2255 (2000)

motion and denying his subsequent motion to reconsider pursuant to

Fed. R. Civ. P. 60(b).      The orders are not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000); Reid v. Angelone, 369 F.3d 363, 369-70

(4th Cir. 2004).     A certificate of appealability will not issue

absent "a substantial showing of the denial of a constitutional

right."    28 U.S.C. § 2253(c)(2) (2000).     A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683 (4th Cir. 2001). We have independently reviewed the record and

conclude    that   Hooks   has   not   made   the   requisite   showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeals.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                DISMISSED




                                  - 3 -